Title: From Alexander Hamilton to John F. Hamtramck, 17 October 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            Trenton Octor 17th. 99
          
          I send you a letter from Genl Wilkinson, and you will of course take measure for carrying it into effect his measures orders into immediate effect—I am particularly anxious  desirous that the troops should be transferred from Presque Isle as soon as possible.
          Captain Shoemaker, with a detachment of about seventy men, has recd. orders to march from Boston to Pittsburg—where he will remain during the winter
          with great consr
          Col. Hamtramck—
        